
	

113 HR 4493 IH: Faith and Fairness Act of 2014
U.S. House of Representatives
2014-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4493
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2014
			Mr. Cassidy introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the definition of minister for purposes of
			 excluding the rental value of a parsonage from gross income to include
			 duly recognized officials of nontheistic spiritual, moral, or ethical
			 organizations.
	
	
		1.Short titleThis Act may be cited as the Faith and Fairness Act of 2014.
		2.Exclusion of rental value of parsonages
			(a)In generalSection 107 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					For purposes of this section, the term minister of the gospel includes any duly recognized official of a religious, spiritual, moral, or ethical organization
			 (whether theistic or not)..
			(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
